       Case 4:20-cv-01418-BSM Document 9 Filed 06/03/21 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

MICHAEL ROBERTSON                                                          PLAINTIFF

v.                       CASE NO. 4:20-CV-01418-BSM

B. POWELL, Deputy,
Pulaski County Jail                                                      DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 3rd day of June, 2021.


                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
